Title: From Alexander Hamilton to James McHenry, 16 June 1799
From: Hamilton, Alexander
To: McHenry, James


Private
New York June 16. 1799
Dr. Sir

Seeing the terrible delays which take place is it not adviseable immediately to authorise your Agents at New York & Boston to take prompt measures for increasing your supply of Cloathing tents and such other articles as are in Arrear? Considering past experience can you possibly depend on the present plan for the future supply? If blue Cloath cannot be found for the whole, better to take some other Colour by intire regiments for those which have not yet begun to recruit?
The brest fleet is out. Its destination is in all probability Ireland, but ought we so intirely to rely upon this as to omit to take the precaution of having some fast sailing vessels on the look out before our principal ports—Charles Town, the entrances of the Chesapaek the Delaware New York, New Port Boston, with perhaps the establishment of signals?
It would be awkward to be intirely surprised & to have some of our banks fall into the hands of the Philistines. When we think of Egypt we ought not to consider the attempt as impracticable. Announcing that it is a mere act of caution without intelligence no inconvenient alarm will be created. It may even be useful to bring home to the minds of our Citizens that our Government does not deem an invasion impossible.
Col Stevens informs me that sometime since the UStates lent to New York a thousand stand of arms which are disposed in a situation to be lost and are not wanted by the State. There is no reason why their return should not be asked.
Adieu Yrs. Affecy
A Hamilton
The Secy of War
